DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
On pages 6-7 of the amendments, Applicant argued that Huang does not teach or suggest the scaling of the video signal, and that Huang is silent regarding the use of resolution management where a reference frame may be of smaller or larger resolution than a frame being predicted, and that Ali does not teach resolution management at the sub-frame level. Furthermore, Ali does not make any reference to how signaling is performed.
While Applicant’s arguments are understood, nothing in the claims addresses scaling of a video signal, the use of resolution management where a reference frame may be of smaller or larger resolution than a frame being predicted, or resolution management at the sub-frame level. The claims merely teaches scaling constants associated with sub-frames, wherein said scaling constants are signaled within the bit stream. The claimed scaling constants are broadly interpreted to scale any type of information associated with sub-frames, for instance MVs. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argued that Ali does not make any reference to how signaling is performed. The Office Action uses HUANG for teaching how signaling is performed and not Ali (see the rejections of claims 5-9).    
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-9 and 11-19 rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2019/0089976) cited in IDS, hereinafter “HUANG” in view of Ali (US 2010/0080287) cited in IDS.
As per claim 1, HUANG discloses a decoder, the decoder comprising circuitry configured to (paragraphs 0065-0066): 

determine, for a first frame including a first sub-frame and a second sub-frame, a first scaling constant associated with the first sub-frame (paragraphs 0079-0081, the bitstream 495 includes a video sequence 600 that encompasses frames 610-613. The frame 610 includes slices 621-623. The frame 611 includes slices 624-625…each signaled scaling factor is applicable to all subsequent video coding hierarchical entities until another scaling factor is signaled in the bitstream. For example, the scaling factor signaled by the parameter 664 at the slice 624 is applicable to the slices 624, 625, etc., until the parameter 665 is signaled at the picture parameter set of the frame 612); 
determine a second scaling constant associated with the second sub-frame (paragraph 0081, the scaling factor 661 of the sequence 600 is applicable to MVs in frames and slices within the sequence 600, while the scaling factor 662 is applicable to MVs in the slice 622 and not MVs of other frames and slices. In some embodiment, each signaled scaling factor is applicable to all subsequent video coding hierarchical entities until another scaling factor is signaled in the bitstream. For example, the scaling factor signaled by the parameter 664 at the slice 624 is applicable to the slices 624, 625, etc., until the parameter 665 is signaled at the picture parameter set of the frame 612; paragraphs 0082-0083, the video decoder 500 receiving scaling factors from the bitstream 495 and reducing and restoring the precision/resolution of reference MVs according to the received scaling factors); and
reconstruct pixel data of the first frame (paragraph 0053, These MVs are provided to the motion compensation module 430 to produce predicted pixel data. These MVs are 
However, HUANG does not explicitly disclose reconstruct pixel data of the first frame using the first scaling constant and the second scaling constant.
In an analogous art, Ali discloses reconstruct pixel data of the first frame using the first scaling constant and the second scaling constant (paragraphs 0077-0078, 0081, 0087, 0100-0101).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the system of HUANG by including reconstruct pixel data of the first frame using the first scaling constant and the second scaling constant, as taught by Ali, because the modification would reduce the amount of pixel data to be processed which can assist in compensating for certain communication conditions and/or processing issues which may be affecting an interactive video environment (Ali; paragraph 0098) and reconstructed frame associated with the captured video scene (Ali; paragraph 0100).    
As per claim 2, HUANG discloses wherein at least one of the first sub-frame and the second sub-frame is a slice (paragraph 0079).  
As per claim 3, Ali discloses wherein the first scaling constant includes a vertical scaling component and a horizontal scaling component (paragraphs 0077 and 0098).  
As per claim 4, Ali discloses wherein reconstructing the pixel data of the first frame includes reconstructing pixel data of the first sub-frame and reconstructing pixel data of the second sub-frame (paragraphs 0077-0078, 0081, 0087, 0100-0101).  
claim 5, HUANG discloses wherein the first scaling constant is signaled within the bit stream and the second scaling constant is signaled within the bit stream (paragraphs 0081-0083).  
As per claim 6, HUANG discloses wherein the first scaling constant is signaled in a picture parameter set (PPS) (paragraphs 0077-0081).  
As per claim 7, HUANG discloses wherein the first scaling constant is signaled as a function of a pps_pic_width_in_luma_samples parameter, a pps_scaling_win_right_offset parameter, and a pps_scaling_win_left_offset parameter (paragraphs 0077-0081 and 0082-0083).  
As per claim 8, HUANG discloses wherein the second scaling constant is signaled in a picture parameter set (PPS) (paragraphs 0077-0081).  
As per claim 9, HUANG discloses the decoder of claim 5, wherein the second scaling constant is signaled as a function of a pps_pic_width_in_luma_samples parameter, a pps_scaling_win_right_offset parameter, and a pps_scaling_win_left_offset parameter (paragraphs 0077-0081 and 0082-0083).  
As per claims 11-19, arguments analogous to those applied for claims 1-9 are applicable for claims 11-19. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (KR 20180067223 A).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482